Crownhart, J.
The jury was clearly right in finding the defendant guilty of negligence in not keeping a proper lookout. As he approached Walworth avenue on the morning in question, he could look west up the avenue a distance of 180 feet from a point thirty feet north of the concrete. He neglected to look to the west on the avenue until he had approached within a few feet of the concrete and was headed southeast. At this point he says he looked and discovered the plaintiff within fifteen feet of him. He continued on to the concrete, turning to the left, and there the collision occurred. As to just how the collision happened, the testimony is in sharp conflict and presented a fair question for the jury. The defendant did not keep to the right of the center of the highway intersection when turning to the left on Walworth avenue. On the contrary, he was fifty feet east of the center of the intersection as he went onto the *538concrete. This was negligence as a matter of law. Sub. (3), sec. 85.01, Stats.
It is claimed that the plaintiff was not entitled to recover on the ground that she failed to keep a proper lookout. The jury found that she failed to keep a proper lookout, but that such failure was not a proximate cause of the accident. This finding is clearly supported by the evidence. The plaintiff was on her proper side of the highway. ' She had the right of way over the defendant, approaching from her left. Sub. (4), sec. 85.01, Stats.
The plaintiff testified that the defendant’s car struck her car from behind so that she did not see it. The jury evidently accepted her version of the facts, and considered that even if she had kept a proper lookout and had seen the defendant’s car she would not have escaped the collision. The evidence- would justify the jury in coming to this conclusion.
The defendant complains that the court, in submitting the special verdict, referred to the intersection of Walworth and Vine streets, instead of the intersection of the unnamed street and Walworth-avenue. This was a mistake on the part of the court, no doubt,- but we think the error was without prejudice to the defendant. The fact is that Vine street and the unnamed street really constitute one street, crossing Walworth avenue in a general north-and-south direction. The jury had a map before them showing the exact location of the streets at the point of the accident, and there is no reason to believe that the jury were in any wise misled by the form of the verdict. Further, it does not appear that any objection was taken to the form of the verdict at the time, and we think the objection now comes too late.
There are some other errors assigned by the appellant, but they are not deemed to be of sufficient importance to require special treatment. The case involves purely questions *539of fact, and we think the jury found the facts according to the weight of the evidence.
By the Court. — The judgment of the county court is affirmed.